 

Exhibit 10.4

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of March
31, 2017, is by and among (i) Crestline Hotels & Resorts LLC (the “Service
Provider”), (ii) Hospitality Investors Trust, Inc. (formerly known as American
Realty Capital Hospitality Trust, Inc.) (“ARCH”), and (iii) Hospitality
Investors Trust Operating Partnership, L.P. (formerly known as American Realty
Capital Hospitality Operating Partnership, L.P.) (the “OP” and together with
ARCH, the “Company”). The Company and the Service Provider are collectively
referred to herein as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Company, the Service Provider and certain other persons party
thereto have entered into that certain Framework Agreement, dated as of January
12, 2017 (the “Framework Agreement”);

 

WHEREAS, the Company desires, for a transitional period beginning on the date
hereof (the “Effective Date”), to avail itself of the assistance of the Service
Provider and to have the Service Provider undertake the duties and
responsibilities hereinafter set forth; and

 

WHEREAS, the Service Provider is willing to render such services on the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as set forth herein:

 

1.          Definitions. Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Framework Agreement, and the following
terms, as used herein, shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such person.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as applied
to any person, means the possession, directly or indirectly, of the power to
vote a majority of the securities having voting power for the election of
directors or managers (or other persons acting in similar capacities) of such
person or otherwise to direct or cause the direction of the management and
policies of such person through the ownership of voting securities, by contract
or otherwise.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited partnership, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental authority, other
entity or group.

 



 

 

 

2.          Duties of the Service Provider.

 

(a)          Effective as of the date hereof, the Company hereby retains and
appoints the Service Provider to perform the services set forth on Schedule A
hereto (the “Services”), and the Service Provider hereby accepts such
appointment, all subject to the terms and conditions hereinafter set forth. The
Service Provider shall devote such time and resources to the performance of the
Services hereunder as it shall determine to be reasonably necessary to fully
perform its obligations hereunder. This Agreement provides no authority for
Service Provider to bind the Company or any of its Affiliates to any agreement,
arrangement or other action. In all instances, Service Provider shall bring any
potential written agreement underlying any Service to the Company for discussion
with, and approval by, the Company.

 

(b)          It is understood and agreed that the Service Provider may retain
third-party service providers (including its Affiliates) to provide some or all
of the Services to the Company. The Service Provider shall in all cases retain
responsibility for the provision to the Company of the Services to be performed
by any third-party service provider or subcontractor or by any of the Service
Provider’s Affiliates.

 

3.          Standard of Service.

 

(a)          The Service Provider represents, warrants and agrees that the
Services shall be provided in good faith, in accordance with applicable Law and,
except as specifically provided in the Schedule A, in a manner generally
consistent with the historical provision of the Services and with the same
standard of care as historically provided. Subject to Section 2(b), the Service
Provider agrees to assign sufficient resources and qualified personnel as are
reasonably required to perform the Services in accordance with the standards set
forth in the preceding sentence.

 

(b)          Except as expressly set forth in Section 3(a) or in any contract
entered into hereunder, the Service Provider makes no representations and
warranties of any kind, implied or expressed, with respect to the Services,
including, without limitation, no warranties of merchantability or fitness for a
particular purpose, which are specifically disclaimed. The Company acknowledges
and agrees that this Agreement does not create a fiduciary relationship,
partnership, joint venture or relationship of trust or agency between any of the
parties hereto, and all Services are provided by the Service Provider as an
independent contractor.

 

(c)          Service Provider or the Company shall promptly notify the Company
or Service Provider, as applicable, of any event or circumstance of which such
Party or any of its representatives has knowledge that causes, or would be
reasonably likely to cause, a material disruption in the Services.

 

(d)          Service Provider shall be solely responsible for the payment of all
employee benefits and any other direct and indirect compensation for Service
Provider (or its Affiliates’) personnel assigned to perform the Services, as
well as such personnel’s worker’s compensation insurance, employment taxes, and
other applicable employer liabilities relating to such personnel as required by
law.

 

2 

 

 

(e)          Service Provider and the Company will maintain or cause to be
maintained reasonable security measures with respect to any interfaces required
between Service Provider and the Company in connection with the Services in a
manner generally consistent with the historical provision of the Services and
with the same standard of care as historically provided. At all times during the
Term, neither Service Provider nor the Company will intentionally or knowingly
introduce, and each will take commercially reasonable measures to prevent the
introduction of, into Service Provider’s or the Company’s computer systems,
databases, or software any viruses or any other contaminants (including, but not
limited to, codes, commands, instructions, devices, techniques, bugs, web bugs,
or design flaws) that may be used to access (without authorization), alter,
delete, threaten, infect, assault, vandalize, defraud, disrupt, damage, disable,
inhibit, or shut down another Party's computer systems, databases, software, or
other information or property. Except as may be required in connection with the
provision of the Services, neither Service Provider nor the Company will
intentionally or knowingly tamper with, compromise, or attempt to circumvent any
physical or electronic security or audit measures employed by the other in the
course of its business operations, and/or intentionally or knowingly compromise
the security of the other’s computer systems and/or networks.

 

(f)          Each of Service Provider and the Company shall reasonably cooperate
with the other and shall cause their respective Affiliates to reasonably
cooperate (i) in notifying the other of any Security Breach affecting Service
Provider or the Company and (ii) in any investigation and mitigation efforts
relating to such Security Breaches, in each case, in such party’s reasonable
discretion and subject to applicable law. As used herein, “Security Breach”
means unauthorized access to or disclosure of computerized data that compromises
the security, confidentiality or integrity of any Confidential Information
maintained by a Party and are part of the Services provided hereunder.

 

(g)          The Company shall use commercially reasonable efforts to maintain
or establish, and cause its directors, officers, other employees, personnel and
agents to comply with, reasonable security measures, as well as all necessary
physical, information and other security practices and policies. Service
Provider shall have no liability for any Security Breach to the extent arising
out of the Company’s failure to comply with this Agreement.

 

4.          Fees and Other Compensation of the Service Provider.

 

(a)          During the Term (as defined below), as consideration for the
Services, the Service Provider shall receive from the Company (by wire transfer
of immediately available funds to account(s) specified by the Service Provider
in writing) (i) in advance of the applicable month for which the Services will
be provided the amounts set forth on Schedule A and (ii) all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Service
Provider in connection with providing the Services, payable within twenty (20)
days of the issuance of an invoice by the Service Provider to the Company
showing the computation of all such fees, costs and expenses under this Section
4.

 



3 

 

 

(b)          Notwithstanding the foregoing, the Parties agree that on or before
October 1 of each calendar year and to the extent that this Agreement remains in
effect and Services continue to be provided hereunder, they will negotiate in
good faith with respect to the consideration specified in Section 4(a)(i) that
will be payable for any month (or portion thereof) during the Term occurring in
the following calendar year. In the event that agreement cannot be so reached,
this Agreement shall automatically terminate on December 31.

 

(c)          All amounts owed by the Company to the Service Provider under this
Agreement shall bear interest from the date due until paid at the lesser of (i)
Prime Rate plus two percent (2%) per annum or (ii) the maximum lawful contract
rate per annum. In no event, however, shall the charges permitted under this
Section or elsewhere in this Agreement, to the extent they are considered to be
interest under applicable law, exceed the maximum lawful rate of interest. As
used herein, the “Prime Rate” shall mean the rate per annum equal to the “Prime
Rate” as published on the due date of the amount in question by The Wall Street
Journal, Southwest Edition, in its listing of “Money Rates.”

 

(d)          Term; Termination of Agreement. The term of this Agreement shall
begin on the Effective Date and shall continue in force until June 29, 2017 and
shall automatically renew for successive 90 day periods unless the Service
Provider, on the one hand, or ARCH or the OP, on the other hand, delivers
written notice to the other at least forty (40) days prior the expiration of the
initial term or any renewal term (the “Term”). The provisions of this Section 5
and Sections 6-15 shall survive the expiration or earlier termination of this
Agreement.

 

5.          Confidentiality.

 

(a)          Service Provider may receive (or otherwise have access to)
Confidential Information of the Company (both orally and in writing) in
connection with the provision of the Services. “Confidential Information” means
any information, whether or not designated or containing any marking such as
“Confidential,” “Proprietary,” or some similar designation, related to the
Company and its services, properties, business, assets and financial condition
relating to the business, finances, technology or operations of the Company or
its Affiliates. Such information may include financial, technical, legal,
marketing, network, and/or other business information, reports, records, or data
(including, but not limited to, computer programs, code, systems, applications,
analyses, passwords, procedures, output, information regarding software, sales
data, vendor lists, customer lists, and employee- or customer-related
information, personally identifiable information, business strategies,
advertising and promotional plans, creative concepts, specifications, designs,
and/or other material.

 

4 

 

 

(b)          Service Provider agrees to treat all Confidential Information
provided by the Company, or which Service Provider otherwise has access to,
pursuant to this Agreement as proprietary and confidential to the Company and to
hold such Confidential Information in confidence. Service Provider shall not
(without the prior written consent of the Company) disclose or permit disclosure
of such Confidential Information to any third party; provided, that, Service
Provider may disclose such Confidential Information as permitted by Section 6(c)
and to its third party subcontractors and its Affiliates’ current employees,
officers, or directors, or legal or financial representatives, in each case, who
have a legitimate need to know such Confidential Information and who have
previously agreed either in writing or orally (including as a condition of their
employment, contract or agency) to be bound by terms respecting the protection
of such Confidential Information which are no less protective as the terms of
this Agreement). Service Provider agrees to safeguard all Confidential
Information of the Company with at least the same degree of care (which in no
event shall be less than reasonable care) as Service Provider uses to protect
its own Confidential Information but no less than a reasonable degree of care.
Service Provider shall only use the Company’s Confidential Information solely
for the purpose of fulfilling its obligations under this Agreement and providing
the Services to the Company. Service Provider shall not, at any time, collect,
use, sell, license, transfer, make available or disclose the Company’s
Confidential Information for its own benefit, the benefit of its Affiliates (or
agents, subcontractors or representatives) or for the benefit of others. Service
Provider will be responsible for any violation of the confidentiality provisions
of Section 6 by its subcontractors and its Affiliates’ employees, officers and
directors, and legal or financial representatives.

 

(c)          Notwithstanding this Section 6, the Parties acknowledge and agree
that the following information shall not be deemed Confidential Information, and
the receiving Party shall have no confidentiality, non-use or nondisclosure
obligation with respect to any such information to the extent that it: (i) is in
the public domain or becomes available in the public domain by no fault or
wrongful act of Service Provider in violation of this Agreement, (ii) was
independently developed by Service Provider or any other Persons without the use
of any Confidential Information, (iii) was already in the Service Provider’s
possession on a non-confidential basis or (iv) is approved for release by
written authorization of the Company and/or the third party owner of the
disclosed information. The Parties further acknowledge and agree that
Confidential Information may be disclosed pursuant to the lawful requirement or
order of a court or governmental agency, or as otherwise required by applicable
law, rule or regulation (including as required in any securities law filings or
offering documentation); provided that prompt notice thereof is given to the
non-disclosing Party (unless such notice is not possible under the
circumstances, and in such event, such notice shall be provided as promptly as
possible thereafter) so that such non-disclosing Party may, at its sole cost and
expense, have the opportunity to intervene and contest such disclosure and/or
seek a protective order or other appropriate remedy.

 

5 

 

 

(d)          All Confidential Information transmitted or disclosed hereunder
will be and remain the property of the Company, and Service Provider shall
promptly (at the Service Provider’s sole election) destroy or return to the
Company all copies thereof upon termination or expiration of this Agreement, or
upon the written request of the Company; provided, that, Service Provider shall
not be required to destroy any Confidential Information that is stored solely as
a result of a backup created in the ordinary course of business and is not
readily destroyable or that is stored on the computers of the personnel of
Service Provider and/or its Affiliates and subject to deletion in accordance
with Service Provider’s and/or its Affiliates’ electronic information management
practices (subject to extended retention by Service Provider’s or its
Affiliates’ compliance and legal department personnel in accordance with the
existing document retention/destruction policy of Service Provider and/or its
Affiliates). Upon the request of the Company, Service Provider shall provide
notice of any such applicable destruction in writing.

 

(e)          The Parties acknowledge and agree that, given the unique and
proprietary nature of the Confidential Information, monetary damages may not be
calculable or a sufficient remedy for any breach of this Section 6 by Service
Provider or its Affiliates, and that the Company may suffer great and
irreparable injury as a consequence of such breach. Accordingly, each Party
agrees that, in the event of such a breach or threatened breach, the Company
shall be entitled to seek equitable relief (including, but not limited to,
injunction and specific performance) in order to remedy such breach or
threatened breach. Such remedies shall not be deemed to be exclusive remedies
for a breach by Service Provider or its Affiliates but shall be in addition to
any and all other remedies provided hereunder or available at law or equity to
the Company.

 

6.          Amendments. This Agreement shall not be changed, modified,
terminated or discharged in whole or in part except by an instrument in writing
signed by all Parties, or their respective successors or permitted assigns, or
otherwise as provided herein.

 

7.          Assignment. This Agreement shall not be assigned by any Party
without the prior written consent of the other Party, except to a Person which
is a successor to all or substantially of the assets of the assigning Party. Any
assignee shall be bound hereunder to the same extent as the Company.
Notwithstanding anything to the contrary contained herein, the economic rights
of the Service Provider hereunder, including the right to receive all
compensation hereunder, may be sold, transferred or assigned by the Service
Provider, without the consent of the Company.

 

8.          Action Upon Termination. From and after the date of termination of
this Agreement, the Service Provider shall not be entitled to compensation for
further service rendered hereunder but shall be reimbursed for all reasonable,
documented out-of-pocket expenses accrued through the date of such termination
within ten (10) business days of such termination. The Service Provider shall
forthwith upon such termination:

 

(a)          pay over to the Company all moneys collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
and

 

(b)          deliver to the Company a full accounting, including a statement
showing all payments collected by it and a statement of all moneys held by it,
covering the period following the date of the last accounting furnished to the
Company.

 

6 

 

 

9.           Indemnification.

 

(a)          Indemnification of the Company by the Service Provider. Subject to
Section 11, the Service Provider shall indemnify, defend and hold harmless the
Company, its partners, members, stockholders, other equity holders, directors,
officers, employees and agents and each of their respective Affiliates,
successors and assigns, from and against any and all claims, actions, suits,
proceedings, losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and disbursements) (collectively, “Damages”), arising
out of or resulting from, directly or indirectly, (i) any breach of this
Agreement, or the covenants, obligations, or representations or warranties set
forth herein, by Service Provider or its Affiliates; and (ii) any bad faith,
gross negligence or willful misconduct on the part of Service Provider or its
Affiliates in connection with its provision of the Services. The remedies
provided in this Section 10(a) constitute the sole and exclusive remedy of the
Company for any and all Damages or other claims relating to or arising from this
Agreement.

 

(b)          Indemnification of the Service Provider by the Company. The Company
shall indemnify, defend and hold harmless the Service Provider, its partners,
members, stockholders, other equity holders, directors, officers, employees and
agents and each of their respective Affiliates, successors and assigns, from and
against any and all Damages arising out of or resulting from the performance by
the Service Provider of the Services to the extent that the Service Provider
reasonably believed such performance to be within the scope of authority
conferred upon the Service Provider hereunder, but expressly excluding any act
that would be covered by indemnity from the Service Provide to the Company as
set forth in Section 10(a) hereof.

 

(c)          The Company will advance amounts to the Service Provider or its
Affiliates for legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought only if all of the following
conditions are satisfied: (i) the legal action relates to acts or omissions with
respect to the performance of duties or services on behalf of the Company and
(ii) the Service Provider or its Affiliates undertake in writing to repay the
advanced funds to the Company, together with the applicable legal rate of
interest thereon, in cases in which the Service Provider or its Affiliates are
found not to be entitled to indemnification.

 

10.         Limitation on Liability. In no event shall (a) any Party have any
liability under this Agreement for any punitive, incidental, consequential
(other than reasonably foreseeable consequential damages), special or indirect
damages, including loss of future revenue or income, loss of business reputation
or opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple, whether based
on statute, contract, tort or otherwise, and whether or not arising from the
other party’s sole, joint, or concurrent negligence, strict liability, criminal
liability or other fault or (b) the Service Provider’s aggregate liability under
this Agreement (exclusive of amounts recovered under insurance) exceed an amount
equal to the aggregate fees received by the Service Provider under this
Agreement.

 

11.         Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such notice by hand, by certified mail, return receipt requested,
postage pre-paid, or by e-mail or facsimile at the following addresses of the
Parties:

 

7 

 

 

Company:       Hospitality Investors Trust Operating Partnership, L.P.   3950
University Drive, Suite 301   Fairfax, VA 22030   Attention: Edward T. Hoganson
     



Service Provider:       Crestline Hotels & Resorts, LLC   3950 University Drive,
Suite 301   Fairfax, VA 22030   Attention: Pierre Donahue and James Carroll  
Fax: (571) 529-6091 and (571) 529-6090   E-Mail:
pierre.donahue@crestlinehotels.com       With a copy to:       Paul, Weiss,
Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas   New York, New
York 10019-6064   Attention: Jeffrey D. Marell, Esq.   Facsimile: (212) 492-0105
  Email: jmarell@paulweiss.com

 

8 

 

 

Any party may at any time change its address for the purpose of this section by
like notice.

 

12.         Insurance. The Service Provider shall maintain, at its sole cost and
expense, at all times during the Term (and for a period of time continuing for
no less than eighteen (18) months following the Term) a professional liability
insurance (errors and omissions) policy with such coverages and policy as then
maintained by the Service Provider and its affiliates and with coverages of no
less than $5,000,000. ARCH, the Company and each of their Subsidiaries shall be
a named as “additional insureds” under such policy. All insurance required to be
carried by Service Provider shall be written with companies having a
policyholder and asset rate, as circulated by Best’s Insurance Reports, of
A-:VIII or better. On or prior to the date hereof and from time to time upon the
Company’s request, Service Provider shall provide certificates of insurance
evidencing such coverage and such other documentation (including a copy of the
policy) as may be requested.

 

13.         Entire Agreement. This Agreement (together with the Framework
Agreement and the other documents contemplated thereby) constitutes the entire
agreement and understanding among the Parties in respect of the subject matter
hereof and thereof and supersedes all prior and contemporaneous arrangements,
agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise among the Parties, or between any of them, with
respect to the subject matter hereof and thereof.

 

14.         Miscellaneous. Sections 11 (Counterparts), 12 (Governing Law;
Specific Performance; WAIVER OF JURY TRIAL), 13 (Severability), 14 (Further
Assurances), 15 (Parties in Interest), 17 (Headings), 18 (Expenses), 19
(Construction), and Section 22 (Amendments and Waivers) of the Framework
Agreement are incorporated herein by reference, mutatis mutandis.

 

[Remainder of Page Intentionally Left Blank]

 

9 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first above written.

 



  HOSPITALITY INVESTORS TRUST, INC.       By: /s/ Paul C. Hughes   Name: Paul C.
Hughes   Title: Authorized Signatory         HOSPITALITY INVESTORS TRUST
OPERATING PARTNERSHIP, L.P.       By: Hospitality Investors Trust, Inc., its
general partner          By: /s/ Paul C. Hughes   Name: Paul C. Hughes   Title:
Authorized Signatory         CRESTLINE HOTELS & RESORTS, LLC       By: /s/
Pierre Donahue   Name: Pierre Donahue   Title: EVP & General Counsel

 

 

 

 



Schedule A

 

Services

 

·Provide the following services accounting and tax related services for $25,000
per month for an initial period of 3 months (and subject to Section 4(b), if
applicable):

 

oAccounting: Assisting REIT’s CFO with the general oversight and direction of
REIT baseline Accounting and Treasury teams, including the design and monitoring
of systems, processes, and internal controls, along with staffing and resource
planning.

 

oTax: Assisting with

 

§all income and franchise tax planning, compliance, tax accounting, and audits
including coordination with PWC and legal counsel

 

§the property tax process including compliance, appeals, accounting, and audits

 

§sales tax including with respect to ownership-level issues and coordinating
with management companies on property-level issues affecting the REIT

 

§REIT status monitoring process including quarterly and annual REIT testing

 

§income tax provision for the quarterly financial statements

 



 

